The finding that on the “ law day ” the vendor’s title was incumbered of record by two tax sales is not disputed. But appellant urges that having ten months later obtained the cancellation of such liens, he could then sue the vendee for specific performance. In asking for such relief, based on a title cured so long after the date of closing, evidence was received that appellant had left the house without any caretaker, so that the plumbing, with many doors and all the windows, had been taken out, the ceilings had fallen, and the roof had been demolished- This made it inequitable to compel defendant to take it in its damaged condition. As plaintiff sought specific performance based on his later removal of liens, the changed state of the property in this interval became material. It could not be fairly disregarded by the court, even without being set up by a supplemental answer. The judgment for defendant is, therefore, unanimously affirmed, with costs. Present — Jenks, P. J., Thomas, Mills, Putnam and Blackmar, JJ.